Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on September 04, 2022.
Response to Amendment
3.	Applicant’s amendment filed on September 04, 2011 with respect to claim 1-5 has been received, entered into the record and considered.
4.	As a result of the amendment, no claim has been amended, cancelled or newly added.
5.	Claims 1-5 remain pending in this office action.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akerib et al (US 2015/0146419 A1).
	As per claim 1, Akerib discloses:
	- an associative memory array comprising (Para [0006], line 1-2, a computing device including a memory array having a plurality of sections with memory cells arranged in rows and column”), 
	- a plurality of associative memory cells arranged in rows and columns wherein each first cell in a first row and in a first column has access to a content of a second cell in a second row in an adjacent column (memory cell arranged in rows and column, Para [0039], line 3-7, “a computing device including a memory array having a plurality of sections with memory cells arranged in rows and column”), each cell in a row and column has access (i.e. read/write) to its adjacent column, Para [0041]-[0042], and Para [0044], line 8-12, “The columns to which bit line 156 may connect through MJX 116 may include that directly above, or below, the bit line, and the adjacent column on each side.
	As per claim 2, rejection of claim 1 is incorporated and further Akerib discloses:
	- wherein said first row and said second row are the same row (memory logic block (MLB) transfer data between memory section within a same or different memory section (i.e. first row and second row are same), Para [0045]).
	As per claim 3, rejection of claim 1 is incorporated, and further Akerib discloses:
	- for each column, a multiplexer unit to select one of: said adjacent column from the left of said first column and said adjacent column to the right of said first column (Para [0038], [0044], “MUX 116 (i.e. multiplexer unit) may connect bit line 156 in a column of an MLB data section 114 with bit lines 156 of one or more columns in the MLB data section above or below … The columns to which bit line 156 may connect through MJX 116 may include that directly above, or below, the bit line, and the adjacent column on each side (i.e. left and right side).
	As per claim 4, rejection of claim 1 is incorporated, and further Akerib discloses:
	- for each column, a logic unit to perform a Boolean operation between said content read from said first column and said content read from said second column (performing Boolean operation in columns, Para [0053]).
	As per claim 5, rejection of claim 4 id incorporated, and further Akerib discloses:
	- circuitry to store a result of said Boolean operation in a cell in said first column (Para [0053], line 2-4, “Boolean operations may be performed in columns 172 and the results stored in cells 150 of other columns 172 for performing other Boolean operations).
	Response to Arguments
8.	Applicant's arguments filed on 09/04/2022 with respect to claim 1-5 have been fully considered but they are not persuasive.
	In response to applicant’s remarks in page 3, line 14-15, regarding cited reference, examiner agree with applicant’s understanding that the citation to be (US 2015/0146491 A1) to Akerib et al.
In response to applicant’s argument in page 4, applicant argued that Akerib does not teach, wherein each first cell in a first row and in a first column has access to a content of a second cell in a second row in an adjacent column. 
Examiner disagree and respectfully response that, Akerib teaches this argued limitation. Examiner broadest reasonable interpretation: Akerib in Fig. 1 teaches a memory logic block (MLB) 102 with data section 0 to data section K. Each MLB include any number of section and multiplexer unit 116 to connect two sections. Fig. 2 of Akerib teaches that an MLB section includes plurality of cells 150 arranged in rows and columns (Para [0038] - [0039]). These cells are connected to each other to read, write and transfer of data (i.e. access to data of first cell and second cell) between data sections using multiplexer (MUX) 116. Para [0042], [0045], Fig. 2, item 116, 114A, 114B, Fig. 4, item 202. These cells in rows and columns in Fig. 2 and Fig. 4 are connected through MUX 116 directly above, below and adjacent to each column, Para [0044], line 8-11.
Therefore, examiner firmly believe that Akerib reasonably teaches the applicant’s representative’s argued limitation wherein each first cell in a first row and in a first column has access to a content of a second cell in a second row in an adjacent column, as presently claimed.
Therefore, Akerib teaches claim 1 and claims 2-5 as claimed.
Note: Examiner open for discussion if any further clarification needed by applicant’s representative.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167